

Exhibit 10.1
 
THE MAJESTIC STAR CASINO, LLC


MANAGEMENT INCENTIVE PLAN




Purpose and Overview:
The Management Incentive Plan is one part of the compensation package offered to
its key executives by The Majestic Star Casino, LLC (the "Company"). As a key
member of the management team for The Majestic Star Casino, LLC, you play an
important role in the Company’s ability to achieve its goals, most notably 1)
developing and maintaining quality and depth at all levels of our management
team; 2) attaining the top position in the markets we serve; and, 3) maintaining
a high level of guest service.


The Management Incentive Program is designed to:

q  
Encourage and reward the attainment of performance results, which extend beyond
your essential job responsibilities;

q  
Encourage fiscal responsibility and reward achievement of the Company’s
realistic and attainable fiscal year EBITDA;

q  
Maintain the Company’s commitment to quality guest service;

q  
Retain and recruit talented and forward-thinking key managers who are essential
to the continued growth and success of the Company; and

q  
Establish individual non-financial performance objectives, which are developed
by the plan participants and their managers, with a year-end evaluation designed
to measure the individual accomplishments.



What is the Intent of the Plan:
Provide executives with a competitive annual incentive that is tied to their
position and base compensation.


Recognize and reward executives on the overall financial success of the Company.


Provide an incentive to executives to achieve a higher individual performance
level in critical business areas which are not necessarily measured by financial
performance, such as succession planning and development of staff.


Incentive Plan Highlights:
The Management Incentive Plan is built on “success.” The greater the success of
the Company, the greater the reward.


At the beginning of each year, each property will set an aggressive but
attainable financial target, which will be based on budgeted EBITDA (including
the estimate for the bonus).

- 1 -

--------------------------------------------------------------------------------





Also, at the beginning of each year, plan participants will establish, with
their managers, their non-financial individual performance goals, which will be
reviewed at the end of each year in order to evaluate the level of success as it
pertains to their individual performance accomplishments.


Bonuses for eligible corporate executives will be measured by the
properties' combined actual EBITDA to combined budgeted EBITDA, along with the
accomplishments achieved with each executive's non-financial performance goals.


Bonuses for eligible property executives will be measured by their own
property’s actual EBITDA to budgeted EBITDA along with each executive's
non-financial performance goals.


Target Bonus Award
The target bonus awards are a specific percentage of your base salary actually
earned during the plan year. Target bonus awards are determined by your position
as outlined below:
 
Eligible Property Positions
Bonus Target
Property-Wide Financial Performance
Individual Goal Accomplishments
General Managers
30%
70%
30%
Vice Presidents
30%
60%
40%
Directors
20%
60%
40%
Managers
5%
50%
50%

 
Eligible Corporate Positions
Bonus Target
Company-Wide Financial Performance
Individual Goal Accomplishments
EVP/Chief Operating Officer
50%
70%
30%
EVP Strategic Initiatives
30%
50%
50%
VP & Chief Financial Officer
30%
60%
40%
VP & Legal Counsel
30%
50%
50%
VP of Project Development
30%
50%
50%
VP of Human Resources
30%
60%
40%
VP of Marketing
30%
60%
40%
VP of Info Technology
30%
60%
40%
VP of Internal Audit
30%
50%
50%
Directors
20%
40%
60%
Managers
5%
30%
70%



The President and Chief Executive Officer is not participating in the plan.


- 2 -

--------------------------------------------------------------------------------

Increase or Decrease in Bonus Awards
The amount of your “financial performance” bonus will increase if actual EBITDA
is above budgeted EBITDA and decrease if actual EBITDA is below budgeted EBITDA.
The table below indicates the amount of the  decrease in the “financial
performance” portion of your bonus award.


  ACTUAL EBITDA AS % OF BUDGET
BONUS PAYOUT AS % OF BONUS TARGET
 
 100
 100
 
 99
 98
 
 98
 96
 
 97
 94
 
 96
 92
 
 95
 90
 
 94
 87
 
 93
 84
 
 92
 81
 
 91
 78
 
 90
 75
 
 89
 70
 
 88
 65
 
 87
 60
 
 86
 55
 
 85
 50
 
 84
 -0- NO BONUS
 

 
IF A PROPERTY’S ACTUAL EBITDA, OR COMBINED EBITDA FOR CORPORATE BONUS PURPOSES,
EXCEEDS BUDGETED EBITDA, THEN 25% OF THE AMOUNT OF ACTUAL EBITDA THAT EXCEEDS
BUDGETED EBITDA WILL BE APPLIED TO THE BONUS POOL FOR THAT PARTICULAR PROPERTY
OR CORPORATE AND DISTRIBUTED ON A WEIGHTED AVERAGE BASIS.


Property Example:
Joe Smith holds the position of a vice-president, and his base compensation
actually received for the year is $75,000. Assume the budgeted EBITDA for the
year is $20,000,000 and at the end of the year, actual EBITDA is $18,000,000.
Joe’s target bonus award is 30%; the decrease as a percentage to the budgeted
EBITDA is 10%. Therefore, the bonus payout is 75%. Joe’s bonus is calculated as
follows assuming he met his individual goals as well:



 
30%
x
$75,000
=
$22,500
x
60% (Financial Performance)
 =
 $13,500
x
  75%
  =
$10,125
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   
30%
x
$75,000
=
$22,500
x
40% (Individual Goals)
 =
 $9,000
 x
 100%
 =
 $9,000
 
 
 
                     

Thus, Joe receives a bonus of $10,125 + $9,000 = $19,125.


Corporate Example:
Sally Jones holds the position of a vice-president, and her base compensation
actually received for the year is $150,000.  Assume the budgeted EBITDA for the
year for each of the four properties is $99,000,000 and at the end of the year,
the properties combined EBITDA is $89,000,000. Sally’s target bonus award is
30%, but it will be calculated as follows assuming she met her individual goals
as well:
  
 
30%
x
$150,000
=
$45,000
x
60% (Financial Performance)
x
75%
=
$20,250
     
30%
 
x
 
$150,000
 
=
 
$45,000
 
x
 
40% (Individual Goals)
 
x
 
100%
=
 
$18,000
 
 
         

Sally’s bonus award is $18,000 + $20,250 = $38,250.


Eligibility:
To be eligible to receive a bonus, you must

1)  
be a full-time employee and in a bonus-eligible position

2)  
be an employee in an eligible position before October 1st of the plan year

3)  
be an active employee at the time bonuses are distributed.

- 3 -

--------------------------------------------------------------------------------



If the Company terminates a bonus-eligible executive other than “for cause,”
the executive shall receive his/her bonus within 30 days of the executive’s last
day of employment. The appropriate bonus will be calculated by determining the
applicable EBITDA by aggregating actual EBITDA from January 1 of the current
year through the employee’s last full month of employment, plus the budgeted
EBITDA for the remaining months of the plan year and comparing this to budgeted
EBITDA for the full plan year. No bonus payment will be made under the
individual goals component of the Management Incentive Plan.


In the event the executive does not have an employment agreement, which takes
precedence as it relates to the definition of “for cause,” “for cause” shall
mean (i) any act or omission of executive constituting fraud, dishonesty,
negligence or malfeasance; (ii) executive’s failure to meet the reasonable
expectations of the Company in the performance of the executive’s assigned
duties or responsibilities; or, (iii) executive’s violation of company policies
or procedures.


FOR THE INDIVIDUAL PROPERTIES:
THE FINANCIAL PERFORMANCE OF THE PROPERTY MUST BE MET PRIOR TO THE DISTRIBUTION
OF ANY PORTION OF THE BONUS AWARD. AS LONG AS 85% OF THE BUDGETED EBITDA IS MET,
THE NON-FINANCIAL PORTION OF THE BONUS IS ELIGIBLE TO BE PAID OUT UP TO 100%.


FOR THE CORPORATE OFFICE:
IF THE COMBINED PROPERTY EBITDA (AS DESCRIBED ON PAGE 2) DOES NOT ACHIEVE AT
LEAST 85% OF THE BUDGETED AMOUNTS, THE INDIVIDUAL GOALS COMPONENT OF THE BONUS
IS NOT ELIGIBLE TO BE PAID OUT. THE NON-FINANCIAL PORTION OF THE BONUS AWARD IS
NOT DEPENDENT ON ACHIEVING AT LEAST 85% OF BUDGETED EBITDA. THEREFORE, IF AT
LEAST 85% OF BUDGETED EBITDA IS NOT ACHIEVED, THE NON FINANCIAL PORTION IS STILL
ELIGIBLE TO BE PAID OUT UP TO 100%.


ANY EXCEPTIONS MADE TO PAY OUT BONUSES ABOVE AND BEYOND THE PLAN DESIGN WILL BE
AT THE DISCRETION OF THE BOARD OF DIRECTORS.


Promotions/Transfers:
Executives who are promoted into a bonus-eligible position before October 1 of
the plan year will receive bonus awards. Awards will be calculated on a
pro-rated basis.
 
Executives who are promoted from one bonus-eligible position into another
bonus-eligible position will have their bonus award percentage calculated by
using their actual earnings during the 12-month plan year, but their bonus
target percentage will be pro-rated based on the number of months employed in
each position.
 
Bonus Pay Out Timetable:
The bonus will be paid out in one distribution, which will be in March following
the plan year ending on December 31. However, if the properties/corporate reach
90% of the budgeted EBITDA (using November actuals and budgeted EBITDA for
December), one half of the bonus target for the “financial performance” portion
only will be paid in December of the plan year, and the balance based on actual
results will be distributed in the month of March following the plan year.
 
 
 
 

- 4 -

 


































































 



